Exhibit 10.1




CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN




MEMORANDUM


TERMS AND CONDITIONS OF STOCK OPTIONS
CLASS 1 COMMON STOCK


Name of Participant:
 
 
 
Grant Date:
 
 
 
Number of Shares Granted:
 
 
 
Exercise Price:
 
 
 
Dates Options become exercisable:
 
 
 
Termination Date:
 







The Constellation Brands, Inc. Long-Term Stock Incentive Plan, as amended from
time to time (the “Plan”), enables Constellation Brands, Inc. (the “Company”) to
grant stock options to purchase Class 1 Common Stock, par value US$0.01 per
share, of the Company (a “Share” or the “Shares”) to employees and non-employee
directors of the Company (each, when granted a stock option, a “Participant”).
The stock options represented by this Memorandum and the accompanying award
letter (respectively, the “Options” and the Memorandum and accompanying award
letter, together, the “Agreement”) are subject to all of the terms and
conditions contained in the Agreement. By accepting delivery of the Agreement,
the Participant agrees to be bound by the terms and conditions of the Agreement.


1.Term of Options. The Options hereby granted on the Grant Date (as set forth on
the first page of this Agreement) to purchase up to the Number of Shares Granted
(as set forth on the first page of this Agreement) will terminate and expire, to
the extent not previously exercised, at 5:00 p.m. U.S. Eastern Time on the
Termination Date (as set forth on the first page of this Agreement), or such
earlier date upon which the Options, or portion thereof, terminate or expire
pursuant to the terms of the Agreement or the Plan (the “Expiration Date”).


2.Exercise of Options.


(a)    The Options may be exercised, in whole or in part at any time prior to
the Expiration Date, according to the percentages and exercise dates (as set
forth on the first page of this Agreement) and subject to earlier exercisability
as provided in Section 4.


(b)    The Participant can exercise Options by complying with the provisions of
the Plan and by following instructions provided in materials distributed by the
Company. The Exercise Price (as set forth on the first page of this Agreement),
for the number of shares subject to the Option (the “Option Shares”) being
purchased and any related withholding tax obligations may be paid by the
Participant by (i) delivery of cash, money order or a certified or cashier’s
check; (ii) tendering previously acquired Shares or shares of Class A Common
Stock, par value US$.01 per share, of the Company (“Class A Shares”), as
provided for in the Plan; (iii) delivery of a conversion





--------------------------------------------------------------------------------




notice or other conversion instructions acceptable to the Company irrevocably
electing to convert a sufficient number of Shares received under the Option into
Class A Shares (“Conversion Shares”) together with delivery of irrevocable
instructions to a broker or other agent acceptable to the Company to promptly
sell the Conversion Shares received and to deliver to the Company the
appropriate amount of proceeds; and/or (iv) any other payment method that is
established by the Company (which payment method may be restricted or eliminated
from time to time by the Company, in its sole discretion).


(c)    The Company will, without transfer or issue tax to the Participant, issue
and cause to be delivered to the Participant the number of Option Shares
purchased as soon as reasonably practicable after the Participant has
appropriately exercised any Options. The Company is not required to issue Shares
to the Participant until all obligations to withhold taxes and similar charges
have been resolved to the satisfaction of the Company.


3.Clawback. Notwithstanding any provisions to the contrary, any “clawback” or
“recoupment” policy required under applicable law or provided for under Company
policy shall automatically apply to this Award.


4.Termination of Relationship. As long as the Participant continues to be a
director of the Company, the Options may be exercised once they have vested and
prior to their expiration. If the Participant ceases to be a director of the
Company as a result of the Participant’s death or Disability, the Options shall
all immediately vest. For this purpose, “Disability” means a disability as
defined under Treasury regulation section 1.409A-3(i)(4)(i)(A) which generally
means that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as solely determined by the Board
of Directors. In addition, subject to Section 5 below, Options which have vested
prior to the termination of the Participant’s relationship with the Company (or
which have vested as a result of the Participant’s death or Disability as set
forth above) may be exercised by the Participant, his designated beneficiary or
legal representative or permitted transferee within three (3) years after the
last day on which the Participant was a member of the Board of Directors of the
Company (the last day on which the Participant is a member of the Board of
Directors of the Company is referred to as the “Termination Date”).


5.Limitations on Exercise Following Termination of Relationship.


(a)    The time period set forth in Section 4 above is subject to the
restriction that Options may not be exercised after their Expiration Date.


(b)    The time period set forth in Section 4 above is also subject to the
restriction that no Option may be exercised by any person if the Participant’s
relationship with the Company has been terminated for Cause, as defined in the
Plan.


(c)    Except as otherwise provided by the Committee administering the Plan, (i)
the only Options that may be exercised after the Termination Date are those
Options that were exercisable by the Participant on the Termination Date; and
(ii) any Options which are not exercisable on the Termination Date will
automatically terminate on the Termination Date.


(d)    Any Options which are exercisable on the Termination Date, but which are
not exercised within the three (3) year period specified in Section 4 above (or
sooner as specified in Section 5(a) above), will automatically terminate at the
end of that period (or sooner as specified in Section 5(a) above).


6.Adjustments for Certain Events. The number and kind of unexercised Options and
the Exercise Price of such Options are subject to adjustment in the event that
certain transactions are taken by the Company which affect the Company’s capital
stock.


7.Type of Options. The Options are nonqualified stock options granted pursuant
to Section 5 of the Plan.




--------------------------------------------------------------------------------






8.No Transfer of Options. Unless transferability is authorized by the Option
grant or otherwise permitted by the Committee, Options are not transferable by
the Participant other than (i) by will or the laws of descent and distribution,
or (ii) pursuant to a domestic relations order. Because of laws affecting the
transferability of the Option Shares, the Participant should understand the
securities laws and other implications of any transfer of Options. Any attempt
at assignment, transfer, pledge, hypothecation, or other disposition of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon such Option, shall be null and void and without effect.


9.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s records as the Participant’s
address.


10.Transferability of Shares. Following exercise of the Option and issuance of
Shares, in the event the Company permits Participant to arrange for sale of
Shares through a broker or another designated agent of the Company, the
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may place a restrictive legend or stop
transfer notation on any certificate that may be issued to represent such Shares
or on its books with respect to such Shares. If a legend or stop transfer
notation is placed on any certificate or the Company’s books with respect to the
Participant’s Shares, the Participant may only sell such Shares in compliance
with such legend or notation.


11.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


12.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


13.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.


14.Severability. In the event that any provision in the Agreement, shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.


15.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


16.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


17.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Options (whether vested or
unvested) unless and until such Options are exercised and the corresponding
Shares are issued.




--------------------------------------------------------------------------------




After such issuance, the Participant shall have the rights of a stockholder of
the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares, if any.


18.Responsibility for Taxes.


(a)    The Participant acknowledges that the ultimate liability for all taxes or
other tax related items (“Tax-Related Items”) related to the Participant’s
participation in the Plan and legally applicable to the Participant is and
remains the Participant’s responsibility. The Participant further acknowledges
that the Company and/or its Subsidiaries (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect to the Options, including, but not limited to, the grant, vesting or
exercise of the Options, the issuance of Shares upon exercise of the Options,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (2) do not commit to and are under no obligation to
structure the terms of any Award to reduce or eliminate Participant’s liability
for Tax-Related Items.


(b)    The Participant agrees as a condition of his or her participation in the
Plan to make arrangements satisfactory to the Company to enable it to satisfy
any withholding, payment and/or collection requirements associated with the
satisfaction of the Tax-Related Items. The withholding obligation shall be
satisfied in a manner acceptable to the Company in its sole discretion and may
include the following methods: (1) by the Company withholding all applicable
amounts from the Participant’s cash compensation due to the Participant, (2) by
surrender to the Company by attestation to the ownership of Shares already owned
that would satisfy the withholding amount, or by having the Company retain a
portion of the Shares otherwise issuable upon exercise of the Options, or (3) by
delivery of a conversion notice or conversion instructions acceptable to the
Company irrevocably electing to convert a sufficient number of Shares received
under the Option into Conversion Shares together with delivery of irrevocable
instructions to a broker or other agent acceptable to the Company to promptly
sell the Conversion Shares received under the Option and to deliver to the
Company the appropriate amount of proceeds to satisfy the withholding
requirements. To avoid negative accounting treatment, the Company may withhold
or account for Tax-Related Items by considering applicable statutory withholding
amounts or other applicable withholding rates (but not in excess of the maximum
amount permitted for tax withholding under applicable law). Furthermore, the
Participant agrees to pay the Company any amount the Company may be required to
withhold, collect or pay as a result of the Participant’s participation in the
Plan or that cannot be satisfied by deduction from the Participant’s cash
compensation paid to the Participant by the Company or sale of the Shares
acquired under the Plan. The Participant acknowledges that he or she may not
participate in the Plan unless the tax withholding, payment and/or collection
obligations of the Company are satisfied.


19.General Restrictions on Delivery of Shares. The Company shall not be required
to transfer or deliver any Shares or dividends or distributions relating to such
Shares until it has been furnished with such opinions, representations or other
documents as it may deem necessary or desirable, in its discretion, to insure
compliance with any law or Rules of the Securities and Exchange Commission or
any other governmental authority having jurisdiction under the Plan or over the
Company, the Participant, or the Shares or any interests therein. The Award of
Options evidenced by the Agreement is also subject to the condition that, if at
any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or Federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Award of Options
evidenced by the Agreement or the issuance, transfer or delivery of the Shares
(or the payment of any dividends or other distributions related to the Shares),
the Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares unless such listing, registration,
qualification, consent or approval shall have been effected or obtained to the
complete satisfaction of the Committee and free of any conditions not acceptable
to the Committee.


20.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company and its Subsidiaries for the
exclusive




--------------------------------------------------------------------------------




purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
Subsidiaries may hold certain personal information about the Participant
including, but not limited to, the Participant’s name, home address, email
address and telephone number, date of birth, social security number (or any
other social or national identification number), salary, nationality, job title,
number of Options and/or Option Shares held and the details of all Options or
any other entitlement to Shares awarded, exercised, cancelled, vested, unvested
or outstanding for the purpose of implementing, administering and managing the
Participant’s participation in the Plan (the “Data”). The Participant
understands that the Data may be transferred to the Company or any of its
Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that any recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting human resources. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of Options under
the Plan or with whom Shares acquired pursuant to the exercise of the Options or
cash from the sale of such Shares may be deposited. Furthermore, the Participant
acknowledges and understands that the transfer of the Data to the Company or its
Subsidiaries or to any third parties is necessary for his or her participation
in the Plan. The Participant understands that the Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Participant understands that he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein by contacting human resources in writing. The Participant
further acknowledges that withdrawal of consent may affect his or her ability to
vest in or realize benefits from the Options, and his or her ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact human resources.


21.Acknowledgments. The Participant acknowledges and agrees to the following:


(a)    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan, or the Participant’s acquisition or sale of the underlying Shares.
The Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.


(b)    The Company reserves the right to impose other requirements on
participation in the Plan, on the Options and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or other applicable Rule or facilitate the
administration of the Plan, and to require the Participants to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


22.No Listing of Option Shares; Conversion. The Company has not listed the
Option Shares for trading on the New York Stock Exchange and does not intend to
effect such a listing. Pursuant to the Certificate of Incorporation of the
Company, Option Shares may be converted into Class A Shares, but only if the
Class A Shares received upon the conversion are sold or transferred immediately
following the conversion in a market transaction or qualifying private
transaction as such terms are defined in the Company’s Certificate of
Incorporation. The Class A Shares into which Option Shares may be converted have
been or will, prior to issuance, be listed for trading on the New York Stock
Exchange.


23.Incorporation of Plan. The Options are subject to the terms and conditions of
the Plan, which are incorporated herein by reference. The Company, upon request,
will provide a copy of the Plan to the Participant. To the extent that the terms
and conditions of the Documents are inconsistent with the Plan, the provisions
of the Plan shall control. Capitalized terms used in this Agreement and not
otherwise defined shall have the meaning given to such terms under the Plan.






--------------------------------------------------------------------------------




24.Applicable Times and Dates. All references to times and dates in the Plan and
in documents relating to the Plan refer, respectively, to Eastern Standard Time
(or Eastern Daylight Savings Time, as appropriate) in the United States of
America and to dates in New York State based on such Eastern Standard Time (or
Eastern Daylight Savings Time, as appropriate).


25.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


26.Code Section 409A. The Options are intended to be exempt from Section 409A
and, accordingly, the terms of the Agreement shall be construed to preserve such
exemption. To the extent that the Options granted under the Agreement are
subject to the requirements of Section 409A, the Agreement shall be interpreted
and administered in accordance with the intent that the Participant not be
subject to tax under Section 409A. Neither the Company nor any of its
Subsidiaries shall be liable to any Participant (or any other individual
claiming a benefit through the Participant) for any tax, interest, or penalties
the Participant might owe as a result of participation in the Plan, and the
Company and its Subsidiaries shall have no obligation to indemnify or otherwise
protect the Participant from the obligation to pay any taxes pursuant to Section
409A, unless otherwise specified.


BY MY ELECTRONIC ELECTION TO ACCEPT THE GRANT OF OPTIONS (WHICH SERVES AS MY
ELECTRONIC SIGNATURE OF THE AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE
PLAN IS GOVERNED BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT.




